 1   Sean O. Anderson
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                         No. 6:19-mj-00085-JDP
11                       Plaintiff,
12           v.                                         MOTION TO DISMISS; AND
                                                        [PROPOSED] ORDER THEREON
13    FRANKLIN DELANO DYSTHE II,
14                       Defendant.
15

16            Pursuant to Rule 48 of the Federal Rules of Criminal Procedure, and by leave of Court

17   endorsed hereon, the United States hereby moves the Court for an order of dismissal without

18   prejudice and in the interest of justice. The parties have reached a resolution in this matter

19   wherein the Government will dismiss the pending case and issue the Defendant a violation notice

20   for failure to comply with the directions of a traffic control device, which the Defendant will pay

21   through the Central Violations Bureau within 90 days.

22

23          Dated: May 5, 2021                              Respectfully submitted,

24                                                          PHILLIP A. TALBERT
25                                                          United States Attorney

26                                                          /s/ Sean O. Anderson______
                                                            Sean O. Anderson
27                                                          Legal Officer
28
                                                        1
1
                                           ORDER
2

3
            Upon application of the United States, and good cause having been shown therefor, IT IS
4    HEREBY ORDERED that the above referenced matter, United States v. Dysthe 6:19-mj-00085-
5    JDP, be dismissed, without prejudice, in the interest of justice. The trial confirmation hearing
6    currently scheduled for May 10, 2021 is vacated.

7

8
     IT IS SO ORDERED.
9

10
            Dated: May 6, 2021
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
